Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 9/20/18. Claims 1-26 are pending and under examination.

Information Disclosure Statement
The lined through items on the information disclosure statement filed 1/3/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
As noted in MPEP §609.01, 37 CFR 1.98(b)(5) requires non-patent publications to be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. The IDS fails to identify the publications by title.
It has been placed in the application file, but the information referred to therein which was lined through has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 20-25 provides for the use of a chromatin fragment or a nucleosome adduct, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced; see MPEP §2173.05(q).
Claims 7, 8, 14, 15, and 26 are not defined solely by a “use”, as they contain active method steps in, e.g., part (i). However, part (iv) of claim 7, part (iv) of claim 8, part (ii) of claim 14, part (iii) of claim 15, and part (iv) of claim 26 set forth a step of “using” the type of tissue or changes in levels for a certain purpose with no actual step associated with that use. Without any actual limitations as to how one is meant to practice this step, the claim as a whole is rendered indefinite (Ex parte Erlich, 3 USPQ2d 1011). Dependent claims do not add limitations to these “uses” in the form of an active method step and so are indefinite for the same reasons.
Therefore, claims 1-26 are indefinite.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim requires binding to a “particular” histone. The term “particular” is not defined by the claim nor specification and the limitations of this phrase are unclear. In one interpretation, binding of any histone is binding to a “particular” histone. However, in this interpretation, the term “particular” is entirely superfluous. In another interpretation, the claim does not mean any histone but rather requires binding to a specific histone, such as H2A (specification p.3 L 32). However, under this interpretation, the claim fails to set forth the identity of the particular histone and so does not fairly warn others as to the metes and bounds of the claim. This argument applies mutatis mutandis to the particular histone modifications, particular histone variants, particular histone isoforms, particular DNA, and particular components thereof.
Therefore, claim 13 is indefinite.

Claims 1-16 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tissue specific transcription factor” is a relative term which renders the claim indefinite. The term is defined on page 13 at line 34: “a transcription factor that is always or commonly expressed in certain tissues or cancers whilst being rarely or never expressed in other tissues or cancers.” To determine the metes and bounds of what is and what is not a tissue specific transcription factor (TSTF), others are left to parse several relative terms with no clear boundaries. A TSTF might be “commonly” found in a tissue or cancer, but not always, requiring others to determine what constitutes “common”. Further, this must be compared to that same factor “rarely” expressed in “other tissues or cancers”. Not only does one then need to determine what constitutes “rarely”, but must also determine how many “other tissues and cancers”. For example, GATA3 is associated with both breast cancer (Takaku) and liver cancer (Lin; form 892). Under an ordinary definition, this would mean that GATA3 is not “tissue specific”. However, under the instant definition, the factor may be in 1, 2, 3, 4, or 5 tissues or cancers, yet this is not a limiting definition and so others must question where the line is. It reasonably does not include a TSTF found expressed in all tissues all the time, but where the factor is expressed “rarely” in even a single tissue, this might make that factor a TSTF. 
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, there is no reasonable, objective way to determine the metes and bounds of the phrase making the phrase—and therefore the claims—indefinite.
Therefore, claims 1-16 and 18-25 are indefinite.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Steps (ii) and (iii) contact two transcription factors or cofactors with binding agents. Step (iv) states that these first and second transcription factors or cofactors are “in a chromatin fragment”, which was not required anywhere previously in the claim. Thus, it is unclear if this is a new requirement or if the phrase lacks antecedent basis. The method also includes “the level of the fragment”, which is never measured in the method and so lacks antecedent basis.
Therefore, claim 26 is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims require “uses”, which are indefinite as above. However, such uses encompass, e.g., the method of claim 7. Claim 7 and other claims that require actual, active steps are directed to binding a “tissue specific transcription factor or cofactor” adducted to a nucleosome in order to diagnose cancer.
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the specification discloses certain species but does not correlate any particular shared structure within these species to the genus as a whole responsible for the required function; there is no identification of any particular structure that must be conserved throughout the genus. There are no identifying characteristics of the genus other than that they are “tissue specific” and that they are relevant to cancer diagnosis, yet this does not adequately describe any particular feature common to its members other than these desired functions.
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the species disclosed to not represent the full breadth of all possible members of the genus. Eight members are disclosed (claim 17). However, the identity of these 8 species does not allow the skilled artisan to envisage any other members. The fact that one factor is both tissue specific and allows for cancer diagnosis does not provide insight into any other members with these properties.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the detailed chemical structure of the encompassed genus of factors/co-factors, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	Additionally, the claims require a “binding agent”, which may be an antibody (claim 12). However, without conveying the identity of the target, the skilled artisan could not possibly envisage the breadth of all antibodies which bind this unknown target, much less the breadth of all possible agents defined by this function alone. 
	Therefore, claims 1-16 and 18-26 do not meet the written description requirement.
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” is not one of the four accepted statutory categories. It is not a machine, manufacture, nor a composition and, without any active steps, is not a process.
Therefore, claims 1-6 and 20-25 are not patent eligible.

Claims 1-26 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. 
First, claims 1-6 and 20-25 fail to pass step 1 for patent eligibility because they are not a statutory category of invention (see above). However, these “uses” have the potential to be amended into a method of diagnosis and certainly encompass such. Claims 7-19 and 26 are discussed in detail below and, since these use claims at least encompass those method claims, they are also ineligible for the same reasons.
Claims 7-19 and 26 are methods and fall within the statutory category of a process.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case:
claim 7 recites “wherein the presence or level of the tissue specific transcription factor or cofactor adducted to a nucleosome is used as an indicator of the presence and/or the site of development of said cancer”.
claim 8 recites “wherein the presence or level of the tissue specific transcription factor or cofactor adducted to a nucleosome is used as an indicator of the presence and/or the site of development of said cancer”.
Claim 26 recites “wherein the presence of the combination of both first and second transcription factors or cofactors in a chromatin fragment, and/or the level of the fragment, is used as an indicator of the presence and/or site of development of said cancer”.

Thus, the claims are directed to the observation of certain naturally occurring biomarkers and “using” this information in some way to indicate the presence of cancer, i.e., diagnose cancer. This is the observation of a natural correlation/phenomenon and represents a judicial exception.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, in every claim except for claim 19, there are no elements at all after the judicial exception and thus there cannot be any practical application of the exception claimed. All of the claims are directed to the steps necessary to observe the natural phenomenon (mere data gathering), but the claims generally do not “do” anything with that information other than to warn others as to the implication of the data (use the data to indicate the presence of cancer).
Claim 19 does add a step beyond mere observation of the phenomenon. Once informed of the presence of cancer, one must administer “an anti-cancer therapy, surgery or medicament to said individual appropriate to said cancer and/or site of development”. However, this is not a practical application because this step is drafted so broadly that the instructions are essentially “treat it”, i.e., “apply it”. This is instructions to doctors or other relevant professionals to simply treat the cancer in any way they choose. See MPEP §2106.05(f). See also the October 2019 PEG guidance stating “although this limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient” (p.4). Thus, the claims do not integrate the exception into a practical application.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. 
In this case, simple instructions to administer a cancer treatment (or indeed any medicament) to a cancer patient is nothing more than what was well-understood at the time of filing. In fact, defining “anti-cancer therapy” as a purely functional genus requires that such therapies were well-known at the time of filing in order to meet the requirements of §112(a), as neither the claims nor specification provide any distinguishing characteristics nor examples of species of this genus.
	It must then be determined if the method of data gathering provides “significantly more”. In its broadest form, the method uses any binding agent to bind any nucleosome or component of a nucleosome as well as using any binding agent to bind any TSTF that might also be bound (adducted) to the nucleosome. This is then “measured” using any possible method of doing so.
	First, the instant method is, in most cases, recited at such a high level of generality as to prevent any other person from observing this complex in any meaningful way. The method essentially covers most known methods of detecting protein complexes and, once measured, what they “indicate” is necessarily provided.
	Second, the instantly claimed method of using a binding agent-complex-binding agent includes ELISA, which was a well-known and ubiquitous assay at the time of filing; see Micallef (WO 2013084002) which describes the instantly claimed method (see §103 rejection below) and also refers to the method as ELISA (p.2). Micallef teaches there are “several methods” reported using this methodology (p. 2). Holdenrieder 2014 (form 892) describes the instant steps of using ELISA to detect nucleosome adducts (abstract; methods), also indicating that this assay was commercially available under the NuQ-X moniker (p.2358 C2). Wittwer 2015 (form 892) uses such a method, directly referencing the Holdenrieder 2014 paper. Thus, the evidence tends to show that, once informed of the relevance of the NS-TSTF complex to a cancer diagnosis, those in the art at the time of filing would have thought to use the well-understood and conventional methodology of using two different binding agents targeting two parts of that complex in order to measure the amount of said complex. Antibodies were perhaps the most conventional binding agent at the time, noting that the “I” in ELISA stands for immuno, i.e., uses antibodies. Antibodies are also described in the above cited references. 
Claims to e.g,. previously diagnosed subjects describe where to observe the phenomenon and does not contribute to an element of “significantly more”. In the same way, limiting the factor to, e.g., GATA3 is a description of the exception itself, not an element beyond the exception.
Taken as a whole and following current guidance for patent eligibility, the claims fail to meet the standard for patent eligibility as the claims are directed to a judicial exception without significantly more. The claims amount to a drafting effort to monopolize observation of a natural phenomenon by warning others as to what that phenomenon indicates, which is what the judicial exceptions criticize and are in place to prevent.
Therefore, claims 1-26 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micallef (WO 2013084002; IDS 1/3/19) in view of Takaku (form 892).

	Regarding claim 7, Micallef teaches:
A method for detecting cancer in a subject: figure 5; method for use in subjects with cancer (claim 24); use of a nucleosome-protein adduct as a biomarker in blood for the diagnosis of cancer (p.6 L23-24).
Obtaining a biological fluid sample from said subject: use of a nucleosome-protein adduct as a biomarker in blood for the diagnosis of cancer (p.6 L23-24); the sample is a biological fluid (p.15 L36); measuring a biomarker in a biological sample that is associated with or released from the cells of a tumor (p.29 L35-36).
Contacting the sample with a first binding agent which binds to nucleosomes or a component thereof: contacting the sample with a first binding agent which binds to nucleosomes or a component thereof (p.44 L30-31).
Contacting the nucleosomes or sample with a second binding agent which binds to a protein adducted to a nucleosome: Contacting the nucleosomes or sample with a second binding agent which binds to a protein adducted to a nucleosome (p.44 L32-33).
Detecting or quantifying the binding of said second binding agent to the adducted protein in the sample: detecting or quantifying the binding of said second binding agent to the adducted protein in the sample (p.44 L34-35).
Wherein the presence or level of the protein adducted to a nucleosome is used as an indicator of the presence of said cancer: using the presence or degree of such binding as a measure of the presence of nucleosome adducts in the sample (p.44 L36-37); using the nucleosome adduct level detected to identify the disease status of the subject (p.46 L20-21); for use in subjects with actual or suspected cancer (p.47 L5-6); use of a nucleosome-protein adduct as a biomarker in blood for the diagnosis of cancer (p.6 L23-24).

Claim 7 differs from the prior art in that Micallef does not teach that the protein being bound by the second binding agent is a tissue specific transcription factor or cofactor.
Nevertheless, it would have been obvious to one of ordinary skill in the art that using a second binding agent which binds a tissue specific transcription factor or cofactor adducted to a nucleosome could be used to diagnose cancer in the same way. Micallef teaches that elevated levels of circulating nucleosomes are found in subjects with disease, including specifically cancer (p.1 L33-36). Micallef teaches the purpose of using the second binding agent is to arrive at the scenario where both the nucleosome and protein adducted to the nucleosome are bound, thus allowing for detection of the second binding agent as a measure/quantification of the presence or level of the nucleosome-protein adduct, thereby facilitating the diagnosis of cancer. Thus, one of ordinary skill in the art would have recognized that the second binding agent could be directed to any nucleosome-protein adduct which is indicative of cancer to achieve similar results. 
	Takaku teaches that GATA3 (a protein) is a pioneer transcription factor in a cellular reprogramming event relevant to breast cancer (abstract). Takaku teaches this reprogramming requires “stable binding to a nucleosomal site” (abstract). Takaku teaches that GATA3 binds nucleosomal DNA (p.2 C1).
	Thus, Takaku teaches that GATA3 is associated with cancer and binds nucleosomes or components thereof, while Micallef provides a reasonable expectation that this adduct would be detectable in the method of Micallef because it is both a nucleosome-protein adduct and such nucleosome-protein adducts are elevated in those with cancer. It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the nucleosome-protein (NS-P) adduct being detected in Micallef with the nucleosome-GATA3 (NS-GATA3) adduct taught by Takaku because Micallef teaches a method for detecting such adducts and diagnosing cancer while Takaku teaches the specific adduct as associated with cancer.
	GATA3 meets the limitations of a tissue-specific transcription factor (instant claim 17); thus, by substituting in the detection of NS-GATA3 into the method of Micallef, the detection of the NS-P in Micallef becomes the detection of a NS-tissue-specific transcription factor (NS-TSTF) as instantly claimed.
	Regarding claim 8, Micallef teaches an embodiment where the binding of the protein adducted to a nucleosome comes before the binding of the nucleosome (p.45), making such an order obvious.
	Regarding claim 9, Takaku teaches the relevance of GATA3 to breast cancer (abstract), which is a primary cancer.
	Regarding claim 10, the method of Micallef does not require knowing the origin of the cancer a priori. Moreover, while Takaku teaches GATA3 inhibits metastasis (p.2 C1), Takaku does not teach that GATA3 prevents metastasis. The fact that metastasis of the breast cancer can be inhibited is evidence that the cancer can metastasize and the method of Micallef is one in which the NS-P is detected in blood, not at the site or origin of the cancer. As such, one of ordinary skill in the art would have had a reasonable expectation that the combined method of diagnosis above could have detected the NS-GATA3 complex, even where the cancer had metastasized.
	Regarding claim 11, there is no teaching in either Micallef nor Takaku that would have given one of ordinary skill in the art any expectation that the method would fail if the subject was previously diagnosed with cancer. Further, Micallef teaches the method may be used to confirm the disease (p. 29 L19-20), suggesting to the person of ordinary skill that it be used on those who already have a diagnosis of cancer.
	Regarding claim 12, Micallef teaches detection of the biomarker using an antibody (p.32 L34).
	Regarding claim 13, Micallef teaches the biomarker includes histones (p.32 L30) and that a nucleosome-protein adduct includes where the nucleosome component is a histone (p.37 L28-31). There is no definition as to what a “particular” histone entails, and so binding to any histone is considered binding to that particular histone.
	Regarding claim 14, step (i) is performing the method of claim 7, which would have been obvious as above. Step (ii) is a “use” with no actual step set forth; further, this is explicitly set forth in Micallef (p.46 L27-28) and it would have been obvious to use the NS-GATA3 complex for the “nucleosome adduct level detected” as described above.
	Regarding claim 15, step (i) is performing the method of claim 7, which would have been obvious as above. Steps (ii)-(iii) is also taught by Micallef (p.17 C7-10) and so would have been obvious to include for the same reasons.
	Regarding claim 16, Micallef suggests using the method as part of a panel of measurements (p. 17 C12-13), which would have made doing so obvious.
	Regarding claim 17, the factor being GATA3 would have been obvious as above.
	Regarding claim 18, Micallef teaches these adducts are elevated and detectable in blood, e.g., p.20 L23-25; p.6 L23-24).
	Regarding claim 19, step (a) would have been obvious for the same reasons as claim 7 above. Micallef also teaches the step of administering an anti-cancer therapy after diagnosis of cancer (p.31 L11-12), which would have made such a step obvious.
	Regarding claim 20, this “use” claim has no actual steps. Micaleff teaches a panel of tests using two or more measurements including different adducts (p. 22 L16). This “use” of different adducts is considered to make obvious the detection of two or more transcription factors.
	Regarding claim 21, Takaku teaches that GATA3 is associated with breast cancer as above. As the instant claim contains no active steps, this is considered a “use” to determine the site of development of the cancer, e.g., breast tissue.
	Regarding claims 22-24, these limitations are discussed above in the context of a method with actual steps and would have been obvious for the same reasons.
	Regarding claim 26, obtaining the biological fluid is discussed above. Further, the step of contacting the sample with a first binding agent which binds to a transcription factor would have been obvious as described in the analysis of claim 8. The step of contacting the sample with a second binding agent which binds to a transcription factor would have been obvious as described in the analysis of claim 7. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06(I). The claim does not require that the first and second transcription factors are different factors and so combining two methods both taught to accomplish the same goal is prima facie obvious for the same reason that combining two compositions would have been obvious. Moreover, the cited documents describe performing the method more than once and so it would have been an obvious variation that the steps could be performed in both orders. Finally, both the method where the factor is contacted first and the method where the factor is contacted second generates data sufficient to diagnose cancer as described above, and so it would have been obvious to a person of ordinary skill that the end points of both methods could be combined such that the presence of the combination of both the first and second factors is used for the same purpose: to indicate cancer. Note that the method of claim 26 “comprises” steps i-iv, and so allows for the inclusion of the other steps of the methods of instant claims 7 and 8, such as also binding the nucleosome or component thereof.
Alternatively, as discussed above, Micaleff teaches a panel of tests using two or more measurements including different adducts (p. 22 L16). Therefore, it would have been obvious to one of ordinary skill in the art that the method as described could be performed to measure two different transcription factors, where the gather data is “used” in some way as an indicator of the presence of cancer.
Regarding claims 1-5, these claims have no active steps. Further, these “uses” encompass  methods and limitations already addressed above and so would have been obvious for the same reasons.
Therefore, claims 1-5, 7-24, and 26 would have been obvious.

Claim 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micallef (WO 2013084002; IDS 1/3/19) in view of Takaku and further in view of Diehn (US 20160032396; form 892).
Claims 1-5, 7-24, and 26 would have been obvious for the reasons described above and incorporated herein.
Regarding claims 6 and 25, performing the method on a subject having been previously diagnosed with cancer would have been obvious as articulated above. Briefly, the prior art teaches use of the method to confirm a diagnosis, requiring that the subject is first diagnosed with cancer because otherwise there would be no diagnosis to confirm. The cited art did not teach that ctDNA may be used to diagnose cancer.
Diehn teaches circulating tumor DNA (ctDNA; paragraph 12) can be used to diagnose cancer (paragraphs 15 and 145). Thus, it would have been obvious that, upon diagnosis with ctDNA as in Diehn, the method described above could be used to confirm such a diagnosis as explicitly suggested.
Therefore, claims 1-26 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649